Citation Nr: 0311545	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  96-42 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for history 
of left ankle sprain, status post arthroscopic examination, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for history 
of right ankle sprain, status post ankle joint arthroplasty, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an initial disability rating in excess of 
30 percent for major depression.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel
INTRODUCTION

The veteran served on active duty from March 1961 to February 
1967 in the United States Navy, and from January 1976 to 
August 1977 in the United States Army.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the following:  a July 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which granted an increased 
rating from noncompensably (zero percent) disabling to 10 
percent disabling for the veteran's right ankle disorder, and 
an increased rating from noncompensably (zero percent) 
disabling to 10 percent disabling for the veteran's service-
connected left ankle disorder; and from a September 1998 
rating decision by the RO, which granted the veteran's claim 
for service connection for major depression secondary to pain 
from the veteran's service-connected bilateral ankle 
disorders, and assigned a 10 percent disability rating 
thereto.  The veteran filed timely appeals to these 
determinations, claiming entitlement to increased ratings for 
the right and left ankle disorders and an increased initial 
disability rating for the service-connected psychiatric 
disorder.

The Board notes that in July 2000, following a VA 
examination, the RO issued a rating decision which increased 
the disability evaluation for the veteran's service-connected 
major depression from 10 percent disabling to 30 percent 
disabling, effective back to the November 2, 1997 date of 
service connection for this disability.  The Board notes that 
in a claim for an increased rating, "the claimant will 
generally be presumed to be seeking the maximum available 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  There is nothing in the record to show 
that the veteran expressly stated that he was only seeking a 
30 percent rating for his psychiatric disorder.  Further, 
there is no written withdrawal of this issue under 38 C.F.R. 
§ 20.204 (2002).  Therefore, the issue of an increased 
initial disability rating for major depression remains in 
appellate status.


REMAND

The Board recently undertook additional development on the 
increased rating issues on appeal pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  As a result of this 
development, the Board has recently received new evidence 
concerning the veteran's claim, including the report of a VA 
orthopedic examination of the veteran conducted in February 
2003. 

The RO has not had the opportunity to readjudicate the issues 
on appeal with consideration of this additional evidence.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  
Further, in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated 38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) 
(2002) and noted that 38 C.F.R. § 19(a)(2) (2002) is 
inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) because 
it denies appellants a "review on appeal" when the Board 
considers additional evidence without having to remand the 
case to the RO for initial consideration.  In addition, the 
Board observes that the veteran recently submitted additional 
evidence in support of his claims.  This evidence consists of 
two pages of discharge instructions dated in April 2003 from 
the Battle Creek VA Medical Center.  Therefore, a remand to 
the RO for initial consideration of all of this evidence is 
required.

Further, the Board observes that in October 2002, the Board 
sent the veteran a letter asking him to inform VA of all 
health care providers who had treated him for his left ankle 
sprain, right ankle sprain and major depression since 
discharge from service, and to complete and sign VA Forms 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs for all non-VA doctors and 
medical care facilities, to particularly include Dr. Zapata 
and Ms. Mitchell.  In a response received by VA in November 
2002, the veteran indicated that he had completed release 
forms for his doctors and had delivered these release forms 
to these health care providers himself.  To date, no records 
have been received from any private health care providers, 
including either Dr. Zapata or Ms. Mitchell.  However, should 
the RO receive any such records, the RO should review this 
additional evidence as well.

Under the circumstances of this case, the Board finds that 
additional adjudication by the RO is required.  Accordingly, 
the case is REMANDED to the RO for action as follows:

The RO should readjudicate the 
veteran's claims for disability 
ratings in excess of 10 percent for 
his service-connected left and right 
ankle disorders and for an initial 
disability rating in excess of 30 
percent for major depression, with 
due consideration given to any new 
evidence received since the time of 
the most recent May 1999 supplemental 
statement of the case (SSOC) issued 
for these three claims.  If any 
benefit sought on appeal remains 
denied, the appellant and the 
appellant's representative, if any, 
should be provided a new SSOC.  The 
SSOC must contain notice of all 
relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
adjudication, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




